Citation Nr: 0914317	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-29 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of right knee anterior cruciate ligament (ACL) 
reconstruction and chondroplasty, currently evaluated as 20 
percent disabling

2.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1997 to July 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran's claims 
folder was transferred to the Cleveland, Ohio, VARO in June 
2006.  The case was remanded by the Board to the RO for 
additional development in August 2007.  The additional 
development has been completed and the case has been returned 
to the Board for appellate review. 

The appellant testified at a hearing before the undersigned 
Board member in June 2007.  A transcript of the hearing is 
associated with the claims file.  

In a rating decision dated October 2008, the RO granted the 
Veteran's claim of entitlement to service connection for a 
left knee strain and assigned a noncompensable rating 
effective October 19, 2001.  A notice of disagreement (NOD) 
with respect to the rating assigned or the effective date of 
the award is not of record.  This issue is therefore not in 
appellate status and will be addressed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  




FINDINGS OF FACT

The Veteran's right knee disability is manifested by pain, 
arthritis, effusion, and mild instability; no additional 
functional impairment of the right knee has been 
demonstrated.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for post-operative residuals of right knee ACL 
reconstruction and chondroplasty are not met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, including Diagnostic Codes 5257, 5258, 
5259 (2008).

2.  The schedular criteria for an evaluation in excess of 10 
percent for right knee arthritis are not met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, including Diagnostic Code 5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in October 2007 and July 2008 
were sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters were not sent prior to initial 
adjudication of the Veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
October 2008.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

In the letters noted above, the Veteran was provided adequate 
notice as to the evidence needed to substantiate his claims.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, the Board also acknowledges a recent decision from 
the United States Court of Appeals for Veterans Claims 
(Court) that provided additional guidance of the content of 
the notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that to substantiate his or her claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a specific Vasquez-Florez notice was not sent 
to the Veteran.  Thus, there is presumed prejudicial error.  
However, the Federal Circuit has stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  To do this, the VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non- 
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.

In this case, the Board finds that any presumption of 
prejudice to the Veteran by virtue of any Vazquez-Flores 
notice deficiency has been rebutted.  Pertinent information 
essentially in accordance with Vazquez-Flores was provided to 
the Veteran in the above mentioned October 2007 letter.  The 
Veteran was informed of the necessity of providing medical or 
lay evidence demonstrating a worsening or increase in 
severity of his right knee disability.  The statement of the 
case was also relevant to the specific pertinent diagnostic 
code.  Therefore, the Board finds that the Veteran has not 
been prejudiced by insufficient notice in this case.  

Further, the Veteran demonstrated that there was actual 
knowledge of what was needed to establish his claims.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  The mere act of submitting evidence does not 
demonstrate actual knowledge.  See Vazquez-Flores.  The 
arguments presented by the claimant for an increased rating 
for a right knee disability were tailored to the pertinent 
symptoms as related to the diagnostic criteria.  Furthermore, 
the Veteran submitted new medical evidence in support of the 
claims and testified at a June 2007 Board hearing that the 
condition of his right knee had worsened.

Accordingly, the Board finds that the essential fairness was 
maintained in this case because the Veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and because VA has obtained all relevant 
evidence.  The Veteran demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The Veteran discussed the 
pertinent criteria and submitted supporting evidence.  The 
criteria were discussed in the statement of the case and the 
claimant was told why a higher rating was not warranted under 
that criteria.  Therefore, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders, 487 F.3d at 889.

With respect to the assignment of effective dates, because 
the Board's decision herein denies the claim for an increased 
rating, no other disability rating or effective date is 
being, or will be, assigned.  Therefore, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service, VA and private treatment records have 
been obtained to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran was provided VA examinations 
in May 2003 and August 2008 in connection with his claims.  
38 C.F.R. § 3.327(a).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, staged ratings are not appropriate.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's right knee disability has been rated under 
Diagnostic Codes 5257-5258, and 5010 for post-operative 
residuals of right knee ACL reconstruction and arthritis of 
the right knee, respectively.  As to the rating for post-
operative residuals of right knee ACL reconstruction, the 
Board notes that hyphenated diagnostic codes are used when a 
rating under one code requires use of an additional 
diagnostic code to identify the basis for the rating.  38 
C.F.R. § 4.27 (2008).  If the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  Id.

As noted, separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  See Esteban v. Brown, 6 Vet. App. at 262.  The VA 
General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 
98, (August, 1998).  VA's General Counsel further explained 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
Id.  In this regard, in applying Diagnostic Code 5003, the 
Court has held in the case of Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), that "painful motion of a major 
joint . . . caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10 percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion."  See also 38 C.F.R. § 
4.59 (2008).  Moreover, the General Counsel also held that 
separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (limitation of flexion of the leg) and under Diagnostic 
Code 5261 (limitation of extension of the leg), may be 
assigned for disability of the same joint.  VAOGCPREC 9-2004 
(September, 2004).  

As noted, the Veteran's post-operative right knee ACL 
reconstruction has been assigned a 20 percent rating under 
Diagnostic Codes 5257-5258.  Diagnostic Code 5257 provides 
that where there is impairment of the knee manifested by 
recurrent subluxation or lateral instability, a 10 percent 
evaluation may be assigned where the disability is slight, a 
20 percent evaluation will be assigned for moderate 
disability, and 30 percent is assigned for severe disability.  
38 C.F.R. § 4.71(a), Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted 
for cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion in the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  The Board notes that the 
Veteran is already in receipt of the maximum rating, 20 
percent, available under Diagnostic Code 5258.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent 
rating is warranted for: "cartilage, semilunar, removal of, 
symptomatic."  The 10 percent rating is the maximum rating 
provided for under Diagnostic Code 5259.  

Under Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by x-ray findings will be rated as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Under this Code, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or groups of 
minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.

As the record shows that the Veteran is already in receipt of 
the maximum possible rating available under Diagnostic Code 
5258, the Board must now determine whether the evidence 
supports the assignment of a higher rating under another 
diagnostic code, the assignment of an additional rating under 
another diagnostic code, and whether the assignment of 
another rating in addition to the currently assigned 20 
percent rating under Diagnostic Code 5258 violates the rule 
against pyramiding.  See 38 C.F.R. § 4.14.  The Board notes 
further, that the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than those used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In this case, the Board finds that the more appropriate 
Diagnostic Codes for evaluating the Veteran's right knee 
disability would be Diagnostic Code 5257, Diagnostic Code 
5259, and Diagnostic Code 5010.  However, as will be 
explained below, the overall combined disability evaluation 
for impairment of the right knee would remain at 30 percent.  
Thus, the Board will not disturb the currently assigned 
ratings.

In this regard, although the Veteran is receiving the maximum 
rating under Diagnostic Code 5258 which requires evidence of 
locking, pain, and effusion due to dislocated semilunar 
cartilage, the Board finds that the evidence associated with 
the Veteran's most recent appeal does not show objective 
evidence of locking of the right knee and indicates that pain 
in the right knee is contemplated by the rating for arthritis 
under Diagnostic Code 5010.  The remaining residual 
contemplated by Diagnostic Code 5258, therefore, is effusion 
which is shown by the record and not contemplated by other 
ratings.  In this regard, the Board notes that in June 2003, 
the Veteran underwent arthroscopy with partial medial 
meniscectomy.  A 10 percent rating under Diagnostic Code 5259 
would be in order as there was removal of some of the 
semilunar cartilage and there is objective evidence of 
effusion which would not be contemplated by a rating under 
Diagnostic Code 5257 or 5010.  Thus, as will be explained 
below, the Board finds that the Veteran's right knee 
disability should be assigned a 10 percent rating under 
Diagnostic Code 5257 (mild instability), a separate 10 
percent rating under Diagnostic Code 5259 (symptomatic 
removal of semilunar cartilage manifested by effusion), and a 
separate 10 percent rating under Diagnostic Code 5010 
(arthritis with full painful motion).  The combined 
evaluation for right knee disabilities would remain at 30 
percent, and thus, increased evaluations are not in order in 
this case.  See 38 C.F.R. § 4.25 (2008). 

Historically, the Board notes the Veteran underwent ACL 
reconstruction surgery and chondroplasty after service 
discharge in 1998 and again in 2003.  See May 2003 VA 
examination; June 2003 surgery report; VA treatment records.

The objective medical findings of record during the pendency 
of this appeal did not show any subluxation and showed only 
mild instability.  Specifically, a May 2003 examiner noted 
that there was a slight hint of laxity of the right knee with 
a limp on ambulation.  The August 2008 VA examiner noted the 
veteran's knee showed very mild instability and crepitation.  
Although the veteran contends that his knee locks and 
buckles, the 2008 VA examiner noted no evidence of swelling, 
effusion, deformity, grinding, or giving way of the right 
knee.  See June 2007 hearing transcript; August 2008 VA 
examination.  Upon examination, the Veteran had full range of 
motion in the knee joint with significant discomfort.  There 
was no weakness, fatigue, instability or lack of endurance or 
further limitation in range of motion with repetitive 
activity.  Findings of a September 2008 MRI showed 
degenerative changes in the right knee with trace joint 
effusion.  The MRI examiner noted that the examination of the 
right knee was otherwise stable.  Thus, while the Veteran's 
right knee disability would be entitled to a 10 percent 
evaluation for mild instability, a higher evaluation of 20 
percent under Diagnostic Code 5257 would not be in order as 
the medical evidence of record does not reflect moderate 
instability of the right knee.   Therefore, the Board finds 
the Veteran's level of disability has been adequately 
considered under the diagnostic code and a higher disability 
evaluation is not warranted at this time.

As noted above, there is evidence of effusion of the right 
knee and evidence of a partial meniscectomy.  See June 2003 
VA surgical report; September 2008 VA MRI report.  As such, 
the Board finds that a separate 10 percent rating would be in 
order under Diagnostic Code 5259 as this symptomatology is 
not contemplated under Diagnostic Code 5257 or 5010.  

Finally, the Board notes that the Veteran's right knee 
disability is also assigned a separate 10 percent evaluation 
under Diagnostic Code 5010.  Arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003. 

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  Under Diagnostic Code 5260, the 
criterion for a 10 percent rating is flexion limited to 45 
degrees and the criterion for a 20 percent rating is flexion 
limited to 30 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5261, the criterion for a 10 percent rating is extension 
limited to 10 degrees and the criterion for a 20 percent 
rating is extension limited to 15 degrees.  Id.  Normal knee 
motion is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.

A May 2003 VA examination showed the Veteran had full range 
of motion of the right knee with discomfort at 100 degrees 
flexion.  An August 2008 VA examination showed the Veteran 
had full range of motion in the knee with flexion to 150 
degrees and extension to 0 degrees.  VA treatment records 
from 2002 to 2008, including the August 2008 VA examination, 
show the treatment for chronic right knee pain on multiple 
occasions, but there is no indication of any limitation of 
motion in the right knee.  Clearly, limitation of extension 
or flexion as contemplated by Diagnostic Codes 5260 and 5261 
is not shown.  However, as noted above, arthritis manifested 
by painful albeit full motion is considered limited motion.  
This was objectively shown on examination.  In this regard, 
consideration must also be given to any functional impairment 
of the Veteran's ability to engage in ordinary activities and 
the effect of pain on his functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2007).  In DeLuca, the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.

It is acknowledged that the Veteran has subjective complaints 
of pain affecting his ability to engage in certain 
activities.  In this case, while the Veteran had discomfort, 
both the May 2003 and August 2008 VA examinations showed that 
the Veteran had full range of motion.  The August 2008 
examiner expressly stated there was no functional loss due to 
weakness, fatigability, or incoordination.  However, the 
examiner reported that he could not comment on the degree of 
limitation of range of motion due to pain during flare-ups 
without resorting to mere speculation.  See August 2008 VA 
examination.  Thus, the Board finds that the current level of 
disability is adequately contemplated by the 10 percent 
evaluation under Diagnostic Code 5010 and a higher disability 
evaluation for limitation of motion is not warranted.  The 
Board finds that an increased evaluation based on additional 
functional loss is not appropriate because the Deluca factors 
set forth above have not been demonstrated.

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service 
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Based on the Veteran's testimony and the objective findings 
on VA examination during the pendency of this appeal, the 
Board finds that a schedular evaluation in excess of 20 
percent for post-operative residuals of ACL reconstruction 
and chondroplasty, and 10 percent for arthritis, is not 
warranted under any of the applicable rating codes discussed 
above.

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the Veteran's 
present impairment of the right knee does not suggest that he 
has sufficient symptoms so as to a warrant an increased 
disability evaluation.  Accordingly, the Board finds that the 
current evaluations assigned for the Veteran's right knee 
disability accurately depicts the severity of the condition 
for the entirety of the rating period on appeal, and there is 
no basis for a higher rating.

The Board acknowledges the Veteran's statements that his 
right knee disability is worse than the assigned disability 
ratings.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected right knee disability.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) 
(2007).

As a preponderance of the evidence is against the assignment 
of an increased evaluation for a right knee disability, the 
benefit-of-the-doubt rule does not apply, and the Veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

An increased evaluation in excess of 20 percent for post-
operative residuals of right knee ACL reconstruction and 
chondroplasty is denied.

An increased evaluation in excess of 10 percent for arthritis 
of the right knee is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


